EDWA 50 (3/18)


                                 United States District Court
                                                for the
                                                                                             FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON
                                  Eastern District of Washington
                                                                                    Feb 24, 2020
                                                                                        SEAN F. MCAVOY, CLERK


                       REQUEST FOR OUT OF COUNTRY TRAVEL



Name of Offender: Rangel-Ceja, Jaime Damian
Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
Docket No: 2:10CR02115-RMP-1


                                   PETITIONING THE COURT

A supervision report was submitted to the Court providing information regarding the above offender’s
request to travel out of the county. The U.S. Probation/Pretrial Services Officer is seeking the Court’s
approval for Jaime Damian Rangel-Ceja to travel to Juchitlan, Jalisco, Mexico, March 1, 2020, through
March 17, 2020.


                                                Respectfully submitted by,

                                                s/Stephen Krous                02/21/2020
                                                Stephen Krous                   Date
                                                U.S. Probation Officer


                                       THE COURT ORDERS

Having reviewed the United States Probation/Pretrial Services Officer’s request for offender’s travel,
IT IS HEREBY ORDERED, THE COURT:

[X] Approves travel request
[ ] Denies travel request
[ ] Other



                                                   Signature of Judicial Officer

                                                                   2/24/2020
                                                   Date
